In the
           United States Court of Appeals
              For the Seventh Circuit
                   ____________________

No. 16-2475
TERENCE S. CHANCELLOR,
                                                  Plaintiff-Appellant,
                                  v.

SELECT PORTFOLIO SERVICING and JPMORGAN CHASE
 BANK, N.A.,
                                    Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
         No. 14 C 7712 — Sharon Johnson Coleman, Judge.
                     ____________________

      SUBMITTED JULY 5, 2017 — DECIDED JULY 19, 2017
                 ____________________

   Before POSNER, KANNE, and SYKES, Circuit Judges.

    POSNER, Circuit Judge. The plaintiff reached an oral agree-
ment to settle a litigation arising out of a home mortgage
loan to him, but the defendants insisted that as part of the
settlement he would have to release any claims he had
against another bank, and also a trust company, neither of
which had been a party to the litigation. Although the dis-
trict judge agreed with the defendants’ position, it hasn’t
been proved that anyone had told the plaintiff during the
2                                             No. 16-2475


settlement conference that by agreeing to the settlement he
would also be releasing any claim he might have against the
two nonparties to the litigation. Because there was no evi-
dentiary proceeding, there was no basis for the judge’s de-
ciding that the plaintiff had agreed to release the claims
against the nonparties. The judgment must therefore be va-
cated and the case remanded for a factual inquiry into the
parties’ disagreement.